Citation Nr: 1456154	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal cord injury.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of bilateral knee injury.

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for residuals of a right elbow injury.

6.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, A.D., and G.M.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to November 1974.  He also had verified and unverified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Michigan Army National Guard (ANG) between 1983 and 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2004, the Veteran testified at a Travel Board hearing in Detroit, Michigan before an Acting Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is associated with the claims file.  In November 2008, the Veteran testified at a Travel Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board in January 2005 and April 2008, at which time it was remanded for due process considerations and additional development.  In January 2009, the Board issued a decision addressing the issues on appeal.  However, the Board vacated that decision in March 2009, to afford the Veteran's representative an opportunity to review the Veteran's claims file, and to present additional argument, prior to issuing a decision in this appeal.

In June 2014, the Veteran's representative, after reviewing the Veteran's claims file, submitted a brief in support of the Veteran's claims.  In August 2014, the case was remanded again for further evidentiary development and has now been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of injuries to his spinal cord, left hip, knees, right shoulder, right elbow, and left ankle.  The record reflects that the Veteran was injured in a motor vehicle accident while he was a civilian in January 1990.  He does not contend that he developed the claimed disabilities of the spinal cord, left hip, both knees, right shoulder, right elbow, and left ankle during active or Reserve duty.  However, he asserts that the stresses and strain of his ACDUTRA after the January 1990 motor vehicle accident permanently aggravated his injuries.  He avers that the ANG cleared him for duties following the motor vehicle accident, and that he was discharged three years later because he was no longer able to participate in physical training.

In its August 2014 remand, the Board found that VA examinations obtained in July 2005 and May 2007 were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  In particular, the Board noted that although the VA examiner provided an opinion in July 2007 that there are no records of preexisting disabilities before January 1990 and no question of aggravation arose, he only cited a list of medical records that were used to form his opinion and provided no further explanation for the basis of such opinion.  

In this regard, the Board highlighted the fact that, while Dr. Thomas G. Costantino provided an opinion letter in April 2008 that the accident of January 5, 1990 was aggravated by continuous military service for the following three and one-half (3 1/2) years, the examiner failed to address whether the physical activities and demands of the Veteran's post-accident ACDUTRA Reserve service caused his injuries to increase in severity.  The VA examiner simply stated that there is no evidence that the Veteran's complaints were aggravated during his active duty schedule after January 1990, without any further support for this conclusion.  See Bloom v. West, 12 Vet. App. 185,189 (1999) (probative value of physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).

On remand, the Veteran was provided another VA examination in September 2014.  The VA examiner opined that the claimed conditions clearly and unmistakably existed prior to service and were not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this opinion, the examiner provided the following rationale:

The veteran's injury as a pedestrian on 1/5/1990 was not on active duty or as part of his duties in the National Guard.  There is no medical evidence that the veteran's service permanently aggravated his medical conditions in any way.  The opinion written by Dr. Constantino dated 4/1/2008 indicated the continuous military service did aggravate the veteran's condition but did not substantiate this in any way.  Other records noted by Dr. Constantino, dated 1/17/2007 and 11/7/2006, indicated that the veteran's symptoms were related to his accident of 1/5/1990 and did not mention any aggravation.  The veteran denies any injuries in service to the above conditions.

Unfortunately, the opinion provided by the September 2014 VA examiner also failed to address, in any meaningful way, the Veteran's contention that the physical duties of his continued National Guard service after the January 1990 accident aggravated the claimed conditions.  The Board emphasizes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The examiner's statement that "there is no medical evidence that the Veteran's service permanently aggravated his medical conditions in any way" is rather conclusory and does not add any meaningful explanation in support of his conclusion.  For example, the VA examiner could have addressed whether the Veteran's current symptoms, as reflected in medical records, were consistent with his complaints of aggravation over the years after the accident.  Given the deficiencies in the September 2014 VA opinion the Board must remand this case, yet another time, for another medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records for the Veteran from the VA Tennessee Valley Healthcare System (HCS), and all associated outpatient clinics, dated from August 2014 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Forward the Veteran's claims file to the VA examiner who conducted the September 2014 VA examination, if available, to obtain a supplemental medical opinion regarding the nature and etiology of the Veteran's spine, left hip, bilateral knee, right shoulder, right elbow and left ankle disabilities.  If the September 2014 VA examiner is not available, forward the Veteran's claims file to an examiner of appropriate expertise.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that any chronic disability of the Veteran's spine, left hip, bilateral knee, right shoulder, right elbow and/or left ankle, that resulted from the January 5, 1990 motor vehicle accident, was chronically worsened by the Veteran's ACDUTRA service following the January 1990 accident.

A complete rationale must be provided for the opinions stated, citing to claims file documents as appropriate.

In rendering the requested opinion, the examiner is asked to fully consider the Veteran's lay testimony that activities and duties of service aggravated his injuries, and reported symptoms experienced in service and which continued after service.

The examiner is requested to specifically reference the pertinent service treatment records and clinical opinions of record, specifically to include the April 2008 opinion letter from Dr. Thomas G. Costantino that the accident of January 5, 1990 was aggravated by continuous military service for the following three and one-half (3 1/2) years.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




